WRIGHT, J.
The writing, though without seal and invalid as a lease, would, as to the parties, be construed good, if the lessee had entered and enjoyed, or be held good as a mere contract. But whether good as a lease or not, it confers no right of private vjay; nor does the record disclose any evidence from which a way of necessity could be maintained as is argued. The road laid out by the county authority was a public road, though erroneously pronounced a private one by the court. There can be no private way laid out under our laws except by the township trustees. It is argued that there can be no way by prescription in this county, because of our recent settlement: we think otherwise, but the proof in this case was, that this road was always used as such. The ro.ad opened and used, we think a public road, though not on the exact line of the survey, and the court erred in charging other-wise. The judgment is reversed, and the cause remanded for further proceedings.